DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 2, lines 1-3 and 6 are confusing because it is not clear how the guide (singular) can include plural guides (a first guide and a second guide) and how each of these (each singular) can include plural (formed in plural);
Claim 2, line 5, “the bottom surface” lacks antecedent basis;
Claim 2, line 5, “the bottom surface” is indefinite as being misdescriptive since the surface being described is actually the upper surface of the lower plate; 
Claim 2, line 13, “the bottom surface” is indefinite as being misdescriptive since the surface being described is actually the upper surface of the lower plate; 
Claim 4, line 3, “the other side” lacks sufficient antecedent basis; 

Claim 6, lines 11-12, it is not clear whether “one side of the upper plate” refers to “one side thereof” in claim 5 lines 2-3 or some other side.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2008/018207).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. A seat for infants and toddlers equipped with a ventilation cooling device, comprising:
an upper plate (comprising elements 50 spacers 34, and plate having ports 32 therein, as shown in Figures 8-9) in which a plurality of air intake ports and air exhaust ports (exhaust ports 32 shown in Figure 9 and intake ports are also provided by elements 32 adjacent to the fans 40 and/or openings in the upper plate element 50, as can be appreciated by the structure and placement of the fans 40 relative to the upper plate 50, as shown in Figure 8 and described in paragraph 34) are formed;
a lower plate (comprising portions 10 and 31 shown in Figure 9) coupled to a 
a blowing fan (40) installed inside the air intake space (at the left end of partition walls 31, as shown in Figure 8) in order to intake air outside the air intake ports (inherent in the structure and positioning of the fans, where the fans would necessarily take in air through adjacent instances of openings 51 and/or openings in upper plate 50, and as described in paragraph 34) and then exhaust the same through the air exhaust ports (32 within the outermost partition wall 31) communicating with the air exhaust space (inside the surrounding partition wall 31, as shown in Figure 8);
a power supply unit (indicated by electrical wires connected to the fans 40 in Figure 8) to supply power to the blowing fan (40); and
an air guide (comprising structure leading up to the ports 32, including linear array of walls 31, shown in Figures 8 and 9) disposed at a lower portion of the air exhaust ports (32) to guide air discharge.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/018207) in view of Axakov (US 2011/0109128).

    PNG
    media_image1.png
    489
    688
    media_image1.png
    Greyscale

Cheng shows and discloses the details set forth above, including an air guide with structure leading up to exhaust vents 32, and including an array of linear guides 31, as shown in Figure 8 or Cheng, but lacks the specifics of the air guide including a triangular sectioned column, a slope inducing surface on one side that is concave inwardly and a vortex preventing surface provided symmetrically on the other side.

It would have been obvious to include the structural details shown by Axakov on the ventilation system of Cheng to introduce and move air from the inlet and fan into the array of channels formed by the array of linear walls of Cheng because doing so would have provided the benefits of improved air flow, that avoids vortices and provides more laminar flow between the fan and the exhaust ports.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
3. The seat according to claim 1, wherein the air guide is formed in a column shape having a triangular cross-section (including the triangle sectioned column and curved surfaces labeled in the copy of Figure 22 applied surrounding and connecting the fans 40 of Cheng with the array of linear walls 31 of Cheng, see the labeled copy of structure shown in Figure 22 of Axakov above),
wherein a slope inducing surface (labeled in Figure 22 above) is formed to be connected to the air exhaust port (via the channels formed by the array of linear walls 31 shown in Figures 8 and 9 of Cheng) on one side of the air guide, and
the slope inducing surface (labeled in the illustrated copy of Figure 22 of Axakov, above) is formed to be concave inwardly (as shown above). 
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/018207) in view of Bajic (US 2005/0173950).
Cheng shows and discloses the details set forth in the rejection of claim 1 and further has a control unit for adjusting the effects of ventilation and heating, but lacks a control unit that automatically controls the function of the ventilation based on feedback from sensors.
On the other hand, Bajic discloses a support cushion similar to that of Cheng and further includes a control module, temperature sensors, humidity sensors, and pressure sensors in the form of “weight sensors” that provide feedback to the control module in order for the control module to control power supply to a power supply unit in order to power the heating and/or ventilation, as is understood from paragraphs 0064-0066.
It would have been obvious to include the control module, sensors, and power supply taught by Bajic because doing so would provide the benefit of only running the heating and/or ventilation system when a user rests his or her body on the cushion, as disclosed in paragraph 0043.  
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2008/018207) and Bajic (US 2005/0173950) as applied to claim 5 above, and further in view of Eskridge (US 2016/0128487).
Cheng and Bajic show and disclose the details set forth in the rejections above, including a control module, but lack the specifics of a remote control module.
On the other hand, Eskridge discloses that the temperature and air flow can be controlled by a remote control module shown in Figure 24.
It would have been obvious to provide a remote control module to control all parameters being monitored by the sensors, including temperature, air flow, and humidity because doing so would provide the benefit of convenience of being able to control these parameters from a location remote from the seat.  
Cheng, Bajic, and Eskridge lack providing a remote control module that both sends and receives signals representing the parameters.  However, the examiner takes Official notice that such remote controls are well-known such as when temperatures are received and controlled from a person’s mobile device.  

a temperature sensor (paragraphs 0064-0066 of Bajic) for measuring ambient temperature;
a humidity sensor (paragraph 0064 of Bajic) for measuring ambient humidity; and
a control module (paragraphs 0064-0066 of Bajic) that transmits a temperature measured by the temperature sensor (paragraphs 0064-0066 of Bajic) and a humidity measured by the humidity sensor (paragraph 0064 of Bajic) to a mobile terminal (paragraph 0021 and 0069 of Eskridge), while receiving a control signal from the mobile terminal (Official notice that this is well-known), so as to control the blowing fan (paragraphs 0021 and 0069 of Eskridge), wherein these components are provided at one side of the upper plate (paragraphs 0064-0066 of Bajic).

Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636